Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the metal bird cages and stands and the issues in the appeals for reap-praisement listed in Schedule A, hereto attached and made a part hereof, are the same in all material respects as the metal bird cages and stands and the issues decided in Spratt’s Patent (America), Ltd. v. United States, 32 Oust. Ct. 583, R. D. 8285, found at Page 46 of Volume 89 Treasury Decisions Advance Sheets No. 5 and that the record in said case be incorporated with the record herein.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign, export or United States value (as those values are defined in Section 402 (c), (d) and (e)), for such or similar merchandise and that the statutory cost of production of the subject merchandise is equal to the invoice price less discounts of 2% and 2/2%.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation.
*492On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the invoice price, less discounts of 2 per centum and 2}i per centum, in each instance.
Judgment will be entered accordingly.